DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the weld joint" in 3.  There is insufficient antecedent basis for this limitation in the claim. A weld joint has not been previously mentioned before, and thus there is insufficient antecedent basis for this limitation. For examination purposes, the limitation is interpreted as “a weld joint”
Claims 5, 7, 9, 11, 13-14 recite the limitations of “the average linear velocity” (claims 5, 9, 13) and “the average rotational velocity” (claims 7, 11, 14). There is insufficient antecedent basis for these limitations since an average linear velocity or an average rotational velocity has not been previously mentioned or recited.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not show or suggest the claimed method of manufacturing a balance ring assembly. The closest prior art of record is Smith (U.S PG Pub 20180272051A1). Similar to the claimed invention, Smith discloses a method of attaching a first circular portion (i.e. ring portion) to a welding tool, and discloses the steps of lowering the welding tool with the first circular portion closer to a second circular portion (i.e. second ring portion), and further discloses welding taking place by rotation of the welding tool under pressure (Figures 7-8 of Smith). Smith, however, does not disclose the limitations of “upon reaching the pre-determined touch position, applying a first pressure to the upper ring component and lower ring component; rotating the drive head to move the upper ring component along a first rotational path relative to the lower ring component; and moving the drive head linearly a first distance to move the upper ring component toward the lower ring component and moving the drive head rotationally to move the upper ring component along a second rotational path relative to the lower ring component”. Thus, the prior art as a whole fails to disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose the limitations of “rotating the drive head to move the upper ring component along a first rotational path relative to the lower ring component; and moving the drive head linearly a first distance to move the upper ring component toward the lower ring component and moving the drive head rotationally to move the upper ring component along a second rotational path relative to the lower ring component”, and further specifically, “rotating along a first rotation path, and then moving the drive head linearly further towards the lower ring component and then moving the drive head rotationally along a second rotational path”. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (CN108437473A - see machine translation attached, drawn also to welding of balance rings and a welding jig), U.S Patent 9518352B2 (drawn also to a balance ring assembly), U.S Patent 4646545A (drawn also to a balance ring assembly), U.S Patent 9150994B2 (drawn also to a balance ring assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712